DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites the limitations “controlling a position of the virtual joystick control 18PN118463_WYWLis recovered…”  It is not clear what the Applicant is attempting to claim by “recovered.”  How is the positioned of the virtual joystick being recovered?  Clarification is needed.
Claim 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites the limitations “detecting the first touch operation is displaced”.  It is not clear as to how or in what way the first touch operation of being displaced.  Clarification is needed.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santos (US 2014/0049502) in view of Berkes et al (2012/0169610).
As per claim 1, 8, 9 and 10
providing a first preset area on the GUI, (Santos disclose the use of multiple preset areas of a touchscreen wherein some of the virtual areas are register touch inputs and others filter out touch inputs so that an input will not trigger program functionality.) (Santos 0036 – 0046, 00 Fig 4 – 8, VA1 – VA7)
in a process of executing the first touch operation, in response to at least one second touch operation in the first preset area, acquiring an initial position of the at least one second touch operation; and (Santos discloses the receiving of a second touch and acquiring the position of the second touch) (Santos 0037)

Santos fails to disclose the use of a virtual joystick, specifically Santos fails to disclose the following: 
…providing a virtual joystick control in the first preset area, and in response to a first touch operation in the first preset area, controlling the movement of the virtual character in the game scene according to the first touch operation;
… controlling the movement of the virtual character according to the at least one second touch operation on the virtual joystick control
However, Berkes discloses the use of a touch screen device wherein users make touch inputs to control game character such as a virtual vehicle, by means of a dynamic virtual joystick that is displayed in a first preset area such as the displayed game scene (Berkes 0021, 0022, 0026).
It would be obvious to one of ordinary skill in the art, at the time of invention, to modify Santos in view of Berkes to provide touch screen system wherein touch certain portions of a displayed game scene do not register touch inputs.  This would be beneficial as the game developer can program the game to have certain areas of the game screen reserved for various different functionality and the player may be prevented from accidently selecting these portions by means of accidental touch inputs.
As per claim 2, wherein after controlling, when the initial position is located in the third preset area, controlling the movement of the virtual character according to the at least one second touch 
As per claim 3, when the initial position is located in the third preset area, controlling the movement of the virtual character according to the at least one second touch operation on the virtual joystick control, the method further comprises: in response to the end of the second touch operation, controlling a position of the virtual joystick control is recovered. (Combination of Santos in view of Berkes) (Berkes discloses the use of a joystick that can be dynamically moved around the game screen according to the player establishing a neutral position for the joystick.  Thus a player may establish this in a first area, a second or third different area).
As per claim 4, in response to the end of the second touch operation, controlling a position of the virtual joystick control 18PN118463_WYWLis recovered, the method further comprises: when detecting the first touch operation is displaced, controlling the virtual joystick control according to the first touch operation. (Berkes discloses the user operating or moving the joystick by means of a touch operation is used to provide directional input to the virtual vehicle such as by a steering command.) (Berkes 0026)
	As per claim 5, in response to the end of the first touch operation, controlling the movement of the virtual character according to the at least one second touch operation on the virtual joystick control comprises: in response to the end of the first touch operation, and an initial position of each of at least two second touch operations is in the third preset area, at least performing one of the following operations: acquiring a trigger point of each second touch operation respectively, and controlling the movement of the virtual character according to the second touch operation with the earliest trigger 
	As per claim 6, wherein the virtual joystick control comprises: a joystick handle and a base, the base is arranged to follow the movement of the joystick handle on the GUI. (Berkes Fig 1, 3, 0026)
As per claim 7, wherein the second preset area is an L-shaped area at a lower left corner of the first preset area. (Santos discloses the second preset area can be any shape in various corners of the display) (Santos 0037, Fig 5, 6)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached on Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

/RAW/
Examiner, Art Unit 3715
9/29/2021

/DAVID L LEWIS/               Supervisory Patent Examiner, Art Unit 3715